— Order unanimously modified, on the law, and as modified, affirmed, without costs, in accordance with the following memorandum: In order to compensate defendant husband to the same extent that he would be compensated upon a sale of the marital residence to a third party pursuant to the parties’ agreement, sale of the property to plaintiff wife is conditioned upon her obtaining a discharge of defendant’s liability on the mortgage. Further, since the property has apparently appreciated in value since the date of the last appraisals, a new appraisal should be obtained from an appraiser agreed upon by the parties. (Appeal from order of Supreme Court, Niagara County, Wolf, J. — compel compliance with divorce decree.) Present — Dillon, P. J., Callahan, Den-man, Green and Pine, JJ.